Title: To Thomas Jefferson from Anna McKnight, 29 October 1802
From: McKnight, Anna
To: Jefferson, Thomas


          
            Sir
            darkesville Berkel County october 29 1802
          
          Permit & Pardon a female Now in humble Life & one that was Bred up & for Many years has Lived in Eas & affluance tho Now at the Ege of 73 is in a fair way to be Reduced to Extream want. to Lay her distress Before her Beloved Presadant My husband Mr Robat McKnight was true a harted demoCrat as the Call him as Ever lived & as honest a Man & by his Policks has been thrown out of all Business & by his good Nature in being sacurity for a friend has Put our Little Movable Property in the Power of the shariff which Consists of 2 slaves & some furniture My slaves are as My Children & if I Could ProCure 5 hundred Dollers I Can seCure all I have sir 2 houses & Lots in this place which is 3 Miles from the sulferspring one of which I would Morgage or indeed give a Clear Feed of for the Money it Rents 1190 Dollars if I Can ProCure this sum by the first of desember it will be a great Blessing to Me No one on Earth Knows of My Writing if My Persumtion is too great distress alone & the Exalted oppinion I have of your Exelancy Must Plead for & you sir Can throw it in the fire if I am honnord with any Notice Mr Wm sumervill Post Master in this County will send it me safe My Husband is a very MeCaniCle Charracter having Been Breed a Mill Write in his youth if your work & where sir would have oCation for such a Person to superintend an honister & more faithfull Man I am sure you sir Could Not imploy PerMitt me once more to implore your Pardon & to have the honnor to subscribe My self your sinCear tho humble friend & servt
          
            Anna Mcknight
          
        